DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN (US 2020/0294976A1) in view of Seyama (US 2019/0027388A1).
	With respect to claims 1, An teaches a chip (1) carrying structure having chip-suction function, comprising: a non-circuit substrate (100) having a plurality of openings (openings of the holes) and a plurality of air extraction channels (102) respectively communicated with the openings (figure 6; and paragraph 34); wherein each of the openings of the non-circuit substrate contacts and suctions one of a plurality of chips, and no adhesive layer is disposed between the non-circuit substrate and the chip (figure 6; and paragraph 34).
	With respect to claim 1, An does not teach a plurality of micro heaters disposed on the non-circuit substrate and carried by the non-circuit substrate.  
However, Seyama teaches using a vacuum mounting head (2) with a plurality of vacuum mounting nozzles (26) and corresponding heaters (25/125) (figures; and paragraphs 36, 39, 61, 69, and 90).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heaters of Seyama in the apparatus of An in order to perform thermo-compression bonding of the chip so that it may be performed one at a time in sequence or the two chips may simultaneously be thermo-compression bonded to the board.
	With respect to claims 2 and 7, it should be noted that the material worked upon does not limit the structure of the claimed apparatus.  However, An teaches wherein the non-circuit substrate is a single substrate or a composite substrate, the at least one chip (1) is an IC chip or an LED chip, and the chips are bonded on a circuit substrate through a solder ball (3) (figures; and paragraphs 17-23).  While, Seyama teaches chips are correspondingly disposed under the micro heaters, and; wherein each of the micro heaters heats at least one of the chips so as to bond the electronics (figures; and paragraphs 36, 39, 61, 69, and 90). 
With respect to claim 5, An teaches a chip (1) carrying structure having chip-suction function, comprising: a non-circuit substrate (100) for carrying at least on chip; wherein the non-circuit substrate has a plurality of openings (openings of the holes) and a plurality of air extraction channel (102) respectively communicated with the openings; and soldering with a solder ball (3) that contacts a chip (figures; and paragraphs 17-23). 
With respect to claim 5, An does not teach at least one micro heater carried by the non-circuit substrate for heating the at least one chip.
However, Seyama teaches using a vacuum mounting head (2) with a plurality of vacuum mounting nozzles (26) and corresponding heaters (25/125) (figures; and paragraphs 36, 39, 61, 69, and 90).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the heaters of Seyama in the apparatus of An in order to perform thermo-compression bonding of the chip so that it may be performed one at a time in sequence or the two chips may simultaneously be thermo-compression bonded to the board.
With respect to claim 6, it should be noted that the material worked upon does not limit the structure of the claimed apparatus.  However, An teaches wherein the at least one chip is bonded on a circuit substrate through the at least one solder ball, so that the at least one chip is attached and carried by the circuit substrate to be separate from the non-circuit substrate (figures; and paragraphs 17-23). 
With respect to claim 10, An teaches a laser heating module disposed above the non-circuit substrate for projecting a laser light beam onto the at least one solder ball (paragraphs 41-42).  Note that a laser projecting through a quartz plate as described by An is intrinsically capable of projecting on to at least one solder ball. 

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over An and Seyama as applied to claims 1 and 5 above, and further in view of Lee et al. (US 2005/0221582A1) (hereafter Lee).
With respect to claims 4 and 9, An teaches the air extraction channels are communicated with each other (figure 6), but An and Seyama do not teach wherein the non-circuit substrate has a surrounding convex portion disposed on an outer surface thereof for contacting the chip.  However, Lee teaches a suction tool for bonding that has a surrounding convex portion disposed on an outer surface thereof for contacting the chip (figures 3A-4C; and paragraph 23).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the convex portion of Lee in the collective apparatus of An and Seyama in order to control the deformation of the chip during pressing.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735